*608OPINION
PER CURIAM.
This was a direct appeal from the judgment of sentence after a finding of guilty of murder of the first degree. The following issues were raised, considered and found to be without merit: a) a claim of after discovered evidence; b) alleged violation of hearsay rule; c) alleged improper reference to appellant’s prior criminal activity; d) alleged improper comments by the district attorney; and e) an asserted claim of an unnecessary delay between arrest and arraignment. In addition to the foregoing we have also reviewed the record and are satisfied that the evidence is sufficient to support the verdict.
Judgment of sentence is affirmed.